Dismissed and Memorandum Opinion filed May 14, 2009







Dismissed
and Memorandum Opinion filed May 14, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01115-CV
____________
 
RONNIE ROSS, Appellant
 
V.
 
FIDELITY & GUARANTY INSURANCE COMPANY, Appellee
 

 
On Appeal from the
240th District Court
Fort Bend County,
Texas
Trial Court Cause
No. 07-DCV-156380
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed by an Associate Judge, the Honorable Pedro
Ruiz, on June 26, 2007.  On June 29, 2007, appellant filed a notice of appeal
stating the appeal was taken to the 240th District Court.  Instead, the appeal
was assigned to this court.  On April 29, 2009, appellant filed a motion to
transfer, claiming that he wished to appeal to the District Court, not to this
court.  We construe this to be a motion to dismiss the appeal and we grant.[1]

Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Anderson, Guzman, and Boyce. 




[1]  Our court has also issued an order, directing the
Fort Bend District Clerk to file this appeal in the 240th District Court, as
requested in appellant=s notice of appeal and as allowed by statute.  See
Tex. Gov=t
Code Ann. ' 54.1018(a) (Vernon 2005).